      Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 ERICA KENNEDY-KELLEY,

       Plaintiff,                                 CIVIL ACTION FILE NO.

 v.
                                                  JURY TRIAL DEMANDED
 THE CSI COMPANIES, INC.
 &
 CORAM SPECIALTY INFUSION
 SERVICES, LLC,

       Defendants.

                                  COMPLAINT

      COMES NOW Plaintiff, Erica Kennedy-Kelley, by and through undersigned

counsel, The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint

against Defendants The CSI Companies, Inc (“Defendant CSI”) and Coram

Specialty Infusion Services, LLC (“Defendant Coram”), and states as follows:

                        I. JURISDICTION AND VENUE

1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 over

Counts I and II of this Complaint, which arise out of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000(e), et seq. (“Title VII”).
     Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 2 of 11




2.    Plaintiff exhausted all administrative remedies in this matter. ​Dismissal and

Notice of Rights​, Ex. 1.

3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                  II. PARTIES

4.    Plaintiff is a citizen of the United States and a current resident of Coweta

County, Georgia.

5.    Defendant CSI is a Foreign Profit Corporation doing business in the state of

Georgia, with a principal office located at 9995 Gate Parkway N., Suite 100,

Jacksonville, Florida, 32246.

6.    Defendant Coram is a Foreign Limited Liability Company doing business in

the state of Georgia, with a principal office located at One CVS Drive,

Woonsocket, Rhode Island 02895.

7.    In all relevant respects, Defendants are joint employers.

8.    This Court has jurisdiction over the parties because a substantial portion of

the employment practices described herein were committed within the Atlanta

Division of the Northern District of Georgia.

9.    Defendant CSI may be served by delivering a copy of the Complaint and

Summons to its Registered Agent, Cogency Global Inc., 900 Old Roswell Lakes


                                        -2-
      Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 3 of 11




Parkway, Suite 310, Roswell, Georgia 30076.

10.   Defendant Coram may be served by delivering a copy of the Complaint and

Summons to its Registered Agent, CT Corporation System, 289 S. Culver Street,

Lawrenceville, Georgia 30046.

11.   Defendants are subject to the requirements of the laws enumerated in the

Jurisdiction and Venue section of this Complaint.

                         III. FACTUAL ALLEGATIONS

12.   Plaintiff is female.

13.   Plaintiff began working with Defendant Coram, through placement by

Defendant CSI, on August 3, 2018.

14.   During all times relevant to this Complaint, Plaintiff was employed by

Defendants as a Pharmacy Technician.

15.   During times relevant to this Complaint, Ms. Toyia Simpkins, Pharmacy

Supervisor, served as Plaintiff’s immediate supervisor with Defendant Coram.

16.   Plaintiff’s primary contact with Defendant CSI was Ms. Alesia Halliday.

17.   Plaintiff received no indications of an unsatisfactory performance during her

employment with Defendants.

18.   Plaintiff is a follower of the Holiness Movement.


                                       -3-
      Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 4 of 11




19.   Due to her religious beliefs, Plaintiff may only wear skirts, as Holiness

prohibits her from wearing pants.

20.   Following her hire with Defendant Coram, Plaintiff advised both CSI and

Coram that she was not able to wear pants after discussions regarding the Coram

dress code.

21.   Plaintiff advised Defendants of her religion.

22.   As Defendant Coram requires that Pharmacy Technicians wear scrubs,

Plaintiff requested that she wear scrubs skirts, which go down to her feet.

23.   Ms. Simpkins initially agreed to Plaintiff’s request for a religious

accommodation, and indicated that she would order Plaintiff a special skirt that she

could wear in the sterile compounding area.

24.   Approximately one week into her employment, Defendant Coram began to

deny Plaintiff the accommodation initially agreed to.

25.   Ms. Simpkins insisted that Plaintiff wear a “bunny suit” in the sterile

compounding area.

26.   As Pharmacists are permitted to work in the sterile compounding area in a

lab coat, Plaintiff requested that she not be forced to wear the bunny suit, as they

are essentially pants and prohibited by her religion.


                                         -4-
      Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 5 of 11




27.   Ms. Simpkins denied Plaintiff’s request.

28.   Ms. Simpkins began to comment on Plaintiff’s clothing on a regular basis.

29.   These statements included commentary regarding Plaintiff’s wearing of

skirts instead of pants.

30.   Ms. Simpkins inquired as to Plaintiff’s undergarments, and whether Plaintiff

was hearing hosiery under her skirt and socks.

31.   Ms. Simpkins did not ask male employees about their underwear.

32.   Ms. Simpkins would also discuss Plaintiff’s undergarments in front of other

employees.

33.   Ms. Simpkins ultimately instructed Plaintiff that she must either start

wearing pants or lie about wearing pantyhose.

34.   On August 16, 2018, Plaintiff emailed Defendant Coram to request a new

position that would not involve a special accomodation for her religion.

35.   That request was denied.

36.   On August 23, 2018, Plaintiff emailed Ms. Halliday regarding the religious

discrimination she was facing from Ms. Simpkins and Defendant Coram.

37.   No remedial action was taken by either Defendant CSI or Defendant Coram.

38.   On September 13, 2018, less than one month following her complaints of


                                        -5-
      Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 6 of 11




discrimination, Plaintiff was advised via a text from Defendant CSI that she was

terminated from her employment with Defendant Coram.

39.   No reason was given to Plaintiff for her termination from her employment

with Defendants.

40.   Plaintiff filed claims against both Defendants with the EEOC in November

2018, Charge Numbers 410-2018-09005 and 410-2019-00979C.

41.   Plaintiff received her Dismissal and Notice Rights from the EEOC, dated

August 27, 2020.

                            IV. CLAIMS FOR RELIEF

           COUNT I: TITLE VII RELIGIOUS DISCRIMINATION

42.   Plaintiff reasserts and incorporates Paragraphs 1 through 41 of this

Complaint as if fully set forth herein.

43.   Plaintiff is a member of a protected class by virtue of her religion.

44.   Defendants were aware of Plaintiff’s religion.

45.   Plaintiff had a bona fide religious belief that conflicted with an employment

requirement.

46.   Plaintiff informed Defendants that she was not able to wear pants, and

instead requested that she wear long scrub skirts and a lab coat in the sterile


                                          -6-
      Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 7 of 11




compounding area.

47.    Defendants refused this reasonable request, and ultimately terminated

Plaintiff after consistently challenging her religious dress code.

48.    Plaintiff also requested a transfer into an open position that would not

require a religious accommodation.

49.    Plaintiff’s request for a transfer was denied by Defendants.

50.    Defendants have no legitimate reason for denying Plaintiff’s requests for

accommodations.

51.    Defendants have no legitimate business reason for the adverse actions taken

against Plaintiff.

                     COUNT II: TITLE VII RETALIATION

52.     Plaintiff reasserts and incorporates Paragraphs 1 through 51 of this

Complaint as if fully set forth herein.

53.    Plaintiff made a protected complaint when she disclosed religious

discrimination and failure to accommodate to Defendants CSI and Coram.

54.    Plaintiff was terminated following her complaints of religious discrimination

and failure to accommodate.

55.    The short timing between Plaintiff’s protected disclosure to her termination


                                          -7-
      Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 8 of 11




shows causation.

56.       Defendants have no legitimate non-retaliatory business reason for the

adverse actions taken against Plaintiff.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

          a. Declaratory relief;

          b. Actual and compensatory damages in an amount to be determined by the

enlightened conscience of a jury;

          c. Punitive damages; and

          d. Attorney’s fees, costs of litigation and any other relief the Court deems

just and proper.



Respectfully submitted this 25th day of November, 2020.




                                           -8-
    Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 9 of 11




                                 THE KIRBY G. SMITH LAW FIRM, LLC

                                 s/Amanda M. Brookhuis
                                 Amanda Brookhuis
                                 Georgia Bar No. 601396
                                 Kirby G. Smith
                                 Georgia Bar No. 250119
                                 Attorneys for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                   -9-
    Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 10 of 11




                               JURY DEMAND

      Plaintiff requests a jury trial on all questions of fact raised by this

Complaint.



Respectfully submitted this 25th day of November, 2020.



                                    THE KIRBY G. SMITH LAW FIRM, LLC

                                    s/Amanda M. Brookhuis
                                    Amanda Brookhuis
                                    Georgia Bar No. 601396
                                    Kirby G. Smith
                                    Georgia Bar No. 250119
                                    Attorney for Plaintiff
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                     -10-
    Case 1:20-cv-04799-SDG-RGV Document 1 Filed 11/25/20 Page 11 of 11




                    FONT AND POINT CERTIFICATION

      The undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).



Respectfully submitted this 25th day of November, 2020.



                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Amanda M. Brookhuis
                                      Amanda Brookhuis
                                      Georgia Bar No. 601396
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorney for Plaintiff
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                       -11-
